      Case 4:18-cv-00500-JM Document 263 Filed 04/21/20 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

ZEST LABS, INC. F/K/A INTELLEFLEX
CORPORATION AND ECOARK HOLDINGS, INC.                          PLAINTIFFS

v.                     CASE NO. 4:18-CV-00500-JM

WALMART INC. F/K/A WAL-MART STORES, INC.                      DEFENDANT

        DEFENDANT’S MOTION TO EXCLUDE CERTAIN PROPOSED
              EXPERT TESTIMONY OF MARK LANNING



                              REDACTED
Case 4:18-cv-00500-JM Document 263 Filed 04/21/20 Page 2 of 6
Case 4:18-cv-00500-JM Document 263 Filed 04/21/20 Page 3 of 6
Case 4:18-cv-00500-JM Document 263 Filed 04/21/20 Page 4 of 6
Case 4:18-cv-00500-JM Document 263 Filed 04/21/20 Page 5 of 6
Case 4:18-cv-00500-JM Document 263 Filed 04/21/20 Page 6 of 6
